UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended June 29, 2013 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 22-1935537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) Telephone (856) 665-9533 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. XYesNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). XYesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer (X) Accelerated filer ( ) Non-accelerated filer ( )Smaller reporting company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesXNo As July 22, 2013 there were 18,767,917 shares of the Registrant’s Common Stock outstanding. 1 INDEX Page Number Part I. Financial Information Item l. Consolidated Financial Statements Consolidated Balance Sheets – June 29, 2013 (unaudited) and September 29, 2012 3 Consolidated Statements of Earnings (unaudited) - Three and Nine Months Ended June 29, 2013 and June 23, 2012 4 Consolidated Statements of Comprehensive Income (unaudited) – Three and Nine Months Ended June 29, 2013 and June 23, 2012 5 Consolidated Statements of Cash Flows (unaudited) – Nine Months Ended June 29, 2013 and June 23, 2012 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 Part II. Other Information Item 6. Exhibits 23 2 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) June 29, September 29, (unaudited) Assets Current assets Cash and cash equivalents $ 79,268 $ 154,198 Marketable securities held to maturity 3,498 1,214 Accounts receivable, net 92,506 76,414 Inventories, net 75,313 69,761 Prepaid expenses and other 3,466 2,220 Deferred income taxes 4,433 4,261 Total current assets 258,484 308,068 Property, plant and equipment, at cost Land 2,496 Buildings 26,741 Plant machinery and equipment 172,529 Marketing equipment 233,612 Transportation equipment 4,879 Office equipment 14,987 Improvements 22,889 Construction in progress 5,740 505,768 483,873 Less accumulated depreciation and amortization 359,274 342,329 146,494 141,544 Other assets Goodwill 76,899 76,899 Other intangible assets, net 45,122 48,464 Marketable securities held to maturity 2,000 24,998 Marketable securities available for sale 107,512 - Other 3,126 3,071 234,659 153,432 $ 639,637 $ 603,044 Liability and Stockholder's Equity Current Liabilities Current obligations under capital leases $ 257 $ 340 Accounts payable 56,409 53,047 Accrued insurance liability 9,371 7,532 Accrued income taxes 4,020 962 Accrued liabilities 3,766 4,027 Accrued compensation expense 12,213 13,151 Dividends payable 3,010 2,446 Total current liabilities 89,046 81,505 Long-term obligations under capital leases 164 347 Deferred income taxes 44,874 44,874 Other long-term liabilities 670 831 Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,756,000 and 18,780,000 respectively 40,358 43,011 Accumulated other comprehensive loss ) ) Retained Earnings 470,645 435,608 504,883 475,487 $ 639,637 $ 603,044 The accompanying notes are an integral part of these statements 3 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Nine months ended June 29, June 23, June 29, June 23, Net Sales $ 237,036 $ 226,335 $ 629,770 $ 588,575 Cost of goods sold 161,714 153,828 442,162 415,675 Gross Profit 75,322 72,507 187,608 172,900 Operating expenses Marketing (2) 19,554 19,892 53,499 54,955 Distribution 16,750 16,034 47,863 44,465 Administrative 7,063 6,873 20,122 19,158 Other general income ) 42,938 42,616 121,004 118,273 Operating Income 32,384 29,891 66,604 54,627 Other income (expense) Investment income 904 397 2,576 1,132 Interest expense & other ) 11 ) ) Earnings before income taxes 33,259 30,299 69,098 55,727 Income taxes 12,087 11,627 25,040 21,147 NET EARNINGS $ 21,172 $ 18,672 $ 44,058 $ 34,580 Earnings per diluted share $ 1.12 $ 0.99 $ 2.33 $ 1.83 Weighted average number of diluted shares 18,913 18,947 18,890 18,917 Earnings per basic share $ 1.13 $ 0.99 $ 2.34 $ 1.83 Weighted average number of basic shares 18,807 18,886 18,804 18,850 Includes share-based compensation expense of $134 and $361 for the three months and nine months ended June 29, 2013, respectively and $75 and $198 for the three months and nine months ended June 23, 2012. Includes share-based compensation expense of $186 and $496 for the three months and nine months ended June 29, 2013, respectively and $113 and $297 for the three months and nine months ended June 23, 2012. Includes share-based compensation expense of $8 and $23 for the three months and nine months ended June 29, 2013, respectively and $8 and $20 for the three months and nine months ended June 23, 2012. Includes share-based compensation expense of $214 and $578 for the three months and nine months ended June 29, 2013, respectively and $154 and $404 for the three months and nine months ended June 23, 2012. See accompanying notes to the consolidated financial statements 4 J&J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three months ended Nine months ended June 29, June 23, June 29, June 23, Net Earnings $ 21,172 $ 18,672 $ 44,058 $ Foreign currency translation adjustments ) Unrealized holding loss on marketable securities ) - ) - Tax effect 108 - - - Total Other Comprehensive Loss, net of tax ) Comprehensive Income $ 17,553 $ 17,792 $ 41,070 $ 5 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine months ended June 29, June 23, Operating activities: Net earnings $ 44,058 $ 34,580 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of fixed assets 21,298 19,332 Amortization of intangibles and deferred costs 3,577 3,572 Share-based compensation 1,458 919 Deferred income taxes ) ) Other ) ) Changes in assets and liabilities net of effects from purchase of companies Increase in accounts receivable ) ) Increase in inventories ) ) (Increase) decrease in prepaid expenses ) 969 Increase in accounts payable and accrued liabilities 6,408 11,388 Net cash provided by operating activities 53,700 52,491 Investing activities: Payments for purchases of companies, net of cash acquired - ) Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption of marketable securities 23,958 81,023 Proceeds from disposal of property and equipment 782 645 Other ) ) Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock ) - Proceeds from issuance of stock 2,899 2,568 Payments on capital leases ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) 22,002 Cash and cash equivalents at beginning of period 154,198 87,479 Cash and cash equivalents at end of period $ 79,268 $ 109,481 See accompanying notes to the consolidated financial statements. 6 J & J SNACK FOODS CORP. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position and the results of operations and cash flows. Certain prior year amounts have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported net earnings. The results of operations for the three months and nine months ended June 29, 2013 and June 23, 2012 are not necessarily indicative of results for the full year. Sales of our frozen beverages and frozen juice bars and ices are generally higher in the third and fourth quarters due to warmer weather. While we believe that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 29, 2012. Note 2 We recognize revenue from our products when the products are shipped to our customers. Repair and maintenance equipment service revenue is recorded when it is performed provided the customer terms are that the customer is to be charged on a time and material basis or on a straight-line basis over the term of the contract when the customer has signed a service contract. Revenue is recognized only where persuasive evidence of an arrangement exists, our price is fixed or estimable and collectability is reasonably assured. We record offsets to revenue for allowances, end-user pricing adjustments, trade spending, coupon redemption costs and returned product. Customers generally do not have the right to return product unless it is damaged or defective. We provide an allowance for doubtful receivables after taking into consideration historical experience and other factors. The allowance for doubtful receivables was $853,000 and $685,000 at June 29, 2013 and September 29, 2012, respectively. Note 3 Depreciation of equipment and buildings is provided for by the straight-line method over the assets’ estimated useful lives. Amortization of improvements is provided for by the straight-line method over the term of the lease or the assets’ estimated useful lives, whichever is shorter. Licenses and rights, customer relationships and non compete agreements arising from acquisitions are amortized by the straight-line method over periods ranging from 3 to 20 years. Depreciation expense was $7,434,000 and $6,620,000 for the three months ended June 29, 2013 and June 23, 2012, respectively, and for the nine months ended June 29, 2013 and June 23, 2012 was $21,298,000 and $19,332,000, respectively 7 Note 4 Basic earnings per common share (EPS) excludes dilution and is computed by dividing income available to common shareholders by the weighted average common shares outstanding during the period. Diluted EPS takes into consideration the potential dilution that could occur if securities (stock options) or other contracts to issue common stock were exercised and converted into common stock. Our calculation of EPS is as follows: Three Months Ended June 29, 2013 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ Nine Months Ended June 29, 2013 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - 86 ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 8 Three Months Ended June 23, 2012 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - 61 - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ Nine Months Ended June 23, 2012 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - 67 - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 9 Note 5 At June 29, 2013, the Company has three stock-based employee compensation plans. Share-based compensation was recognized as follows: Three months ended Nine months ended June 29, June 23, June 29, June 23, (in thousands, except per share amounts) Stock Options $ 206 $ 191 $ 596 $ 484 Stock purchase plan 179 112 316 214 Stock issued to outside directors 11 - 35 - Restricted stock issued to an employee 4 - 13 - $ 400 $ 303 $ 960 $ 698 Per diluted share $ 0.02 $ 0.02 $ 0.05 $ 0.04 The above compensation is net of tax benefits $ 142 $ 47 $ 498 $ 221 The Company anticipates that share-based compensation will not exceed $1.4 million net of tax benefits, or approximately $.07 per share for the fiscal year ending September 28, 2013. The fair value of each option grant is estimated on the date of grant using the Black-Scholes options-pricing model with the following weighted average assumptions used for grants in fiscal 2013 first nine months: expected volatility of 26%; risk-free interest rate of .81%; dividend rate of .9% and expected lives of 5 years. During the 2013 nine month period, the Company granted 1,600 stock options. The weighted-average grant date fair value of these options was $13.76. During the 2012 nine month period, the Company granted 2,000 stock options. The weighted-average grant date fair value of these options was $11.97. Expected volatility is based on the historical volatility of the price of our common shares over the past 55 months for 5 year options and 10 years for 10 year options. We use historical information to estimate expected life and forfeitures within the valuation model. The expected term of awards represents the period of time that options granted are expected to be outstanding. The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Compensation cost is recognized using a straight-line method over the vesting or service period and is net of estimated forfeitures. Note 6 We account for our income taxes under the liability method. Under the liability method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax bases of assets and liabilities as measured by the enacted tax rates that will be in effect when these differences reverse. Deferred tax expense is the result of changes in deferred tax assets and liabilities. 10 Additionally, we recognize a liability for income taxes and associated penalties and interest for tax positions taken or expected to be taken in a tax return which are more likely than not to be overturned by taxing authorities (“uncertain tax positions”).
